Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a non-Final office action on merit. Claims 1-17, as originally filed, are presently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 7-10. 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,082,251 (parent). Although the claims at issue are not identical, they are not patentably distinct from each other because claims recite limitations with similar or broader scope of claims 1-9 of parent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0052798 A1, Downs et al. (hereinafter Downs) in view of US 2016/0292990 A1, Pesz et al. (hereinafter Pesz).


As to claim 1, Downs discloses a method of remotely monitoring and controlling a water softener having a valve, the valve being coupled to a motor, the method comprising: 
assigning an internet protocol address to the water softener (Fig 10; pars 0111, providing an IP address to a wireless communication component of the water treatment system); 
connecting a wireless adapter to a controller of the water softener (pars 0009, 0111); 
establishing a wireless connection between the wireless adapter and a server via a wireless gateway (Fig 10; pars 0009-0011); 
establishing communication between the server and a remote user device (Figs 10-11; pars 0009-0011, 0029-0030, 0088-0089); 
uploading a total dissolved solids parameter from the controller of the water softener to the cloud based server (Figs 10-11, 13, transmitting the location of a water treatment system to a remote server; pars 0100, 0102, water treatment system communicating the salt level to the remote server); 
providing for remote monitoring of the total dissolved solids parameter from the remote user device over the wireless connection (Figs 15; pars 0089, 0094, 0096-0098, 0100, 0102, 0118, user computing device may communicate and monitor the water treatment system, including monitoring and measuring the salt level of the system and the total dissolved solids); 
determining whether the total dissolved solids parameter is greater than or less than a predetermined value (pars 0102-0103, 0118, 0128, periodically or regularly determining if the salt level or total dissolved solids is below a defined threshold amount). 
Downs also discloses automatically determining flows for a regeneration cycle (par 0058) and detecting or measuring the total dissolved solids via water conductivity (par 0118) and wirelessly communicating the water treatment system with an external device for performance control including triggering an event when the salt level below a defined threshold amount, starting or ending regeneration (e.g. regeneration cycle) (Figs 10-13; pars 0088-0089, 0097-0103).
controlling a regeneration cycle performed by the valve from the remote user device over the wireless connection based on whether the total dissolved solids parameter is greater than or less than the predetermined value.  
Downs does not expressly disclose the server being a cloud based server. Pesz, in the same or similar field of endeavor, further teaches a cloud server in communication with a remote device for control of an water treatment system (Fig 1; pars 0009, 0069, 0094).
Therefore, consider Downs and Pesz’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Pesz’s teachings in Downs’s method for user to create and access an account in the cloud server over an internet or wireless network.

As to claim 2, Downs as modified discloses the method of Claim 1 and further comprising providing for remote monitoring of additional water quality parameters including at least one of pH, oxidation, reduction potential, conductivity, and turbidity (Downs: pars 0115, 0118, pH measurement or conductivity).  

As to claim 3, Downs as modified discloses the method of Claim 1 and further comprising providing for remote monitoring of a backwash cycle parameter from the remote user device over the wireless connection (Downs: par 0060, backwash flow; Pesz: pars 0006, 0008, 0024, 0026, wireless communication and messages/commands enables various parameter/configuration settings).  

As to claim 4, Downs as modified discloses the method of Claim 3 and further comprising sending a message to the remote user device suggesting a longer period of time between backwash cycles (Downs: par 0131; Pesz: pars 0006, 0008, 0024, 0026).  

As to claim 5, Downs as modified discloses the method of Claim 4 and further comprising receiving an instruction from the remote user device to increase a time period between backwash cycles (Downs: par 0060, backwash flow; Pesz: pars 0006, 0008, 0024, 0026, wireless communication and messages/commands enables various parameter/configuration settings including altering the cycle length).  

As to claim 6, Downs as modified discloses the method of Claim 3 and further comprising generating a predictive backwash cycle based on the backwash cycle parameter to reduce water and energy usage (Downs: Figs 10, 13; pars 0006, 0009-0011, 0030, 0058, measure, enable, setup a regeneration cycle for backwash/reverse flow cycle. Note the cycle length has predictable relationship with energy consumption level).  

As to claim 7, Downs as modified discloses the method of Claim 1 and further comprising generating by the cloud based server regeneration cycle patterns (Downs: par 0131, generate preferred configuration settings or operational behavior).  

As to claim 8, Downs as modified discloses the method of Claim 1 and further comprising providing to the cloud based server preselected vendors associated with a user account (Pesz: pars 0026, 0061, 0093-0094, create an user account and register user for services from a service provider).  

As to claim 9, Downs as modified discloses the method of Claim 1 and further comprising accessing a maintenance server to obtain at least one of a user profile and product registration data (Pesz: pars 0093-0094).  

As to claim 10, Downs as modified discloses the method of Claim 9 and further comprising filtering preselected vendors based on the geographic location (Pesz: pars 0026, 0093-0094, 0099).  

As to claim 11, Downs as modified discloses the method of Claim 1 and further comprising providing for remote monitoring of a backwash cycle parameter from the remote user device over the wireless connection (Downs: Figs 10, 13; pars 0006, 0009-0011, 0030, 0058, measure, enable, setup a regeneration cycle for backwash/reverse flow cycle).  

As to claim 12, Downs as modified discloses the method of Claim 11 and further comprising sending a message to the remote user device suggesting a longer period of time between backwash cycles (Downs: Figs 10, 13; pars 0006, 0009-0011, 0030, 0058; Pesz: pars 0006, 0008, 0024, 0026).  

As to claim 13, Downs as modified discloses the method of Claim 12 and further comprising receiving an instruction from the remote user device to increase a time period between backwash cycles (Downs: Figs 10, 13; pars 0006, 0009-0011, 0030, 0058; Pesz: par 0008).  

As to claim 14, it is a method claim reciting similar limitations as claim 1 with a similar or broader scope.  Rejection of claim 1 is therefore incorporated herein.

As to claim 15, Downs as modified discloses the method of claim 14 including the steps of using one or more of weather data, geographic data, GPS data, or component performance data to generate the trend data (Downs: pars 0093, 0110, 0112, GPS data; pars 0093, 0124-0125, weather information; pars 0102-0103, 0105-0106, 0108).  

As to claim 16, Downs as modified discloses the method of claim 15 further including the step of using the trend data to generate a predictive maintenance plan (Down: pars 0029-0030, 0093, 0095, 0097, 0102-0103, 0105-0106, 0108, 0123, 0130, use history information for the salt alarm for the remote server to analyze the trends/changes and generate maintenance alerts).  

As to claim 17, Downs as modified discloses the method of claim 14, wherein the trend data includes water usage data and salt level data (Down: pars 0029-0030, 0093, 0095, 0097, 0102-0103, 0105-0106, 0108, 0130, use history information for the salt alarm for the remote server to analyze the trends/changes).  

Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the reference(s) in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661